Exhibit 10.3

Form of

RENTECH, INC.

WARRANT

To Purchase

Shares of Common Stock

 

Warrant No.          

Date of Issuance:  April      , 2007

VOID AFTER APRIL   , 2012

THIS WARRANT (the “Warran”) CERIFIES THAT, for value received,
                    , or permitted registered assigns (the “Holder”), is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof and on
or prior to the close of business on the fifth anniversary of the Date of
Issuance (the “Termination Date”) but not thereafter, to subscribe for and
purchase at the Exercise Price (defined below) from Rentech, Inc., a Colorado
corporation (the “Company”), up to              shares (the “Shares”) of the
common stock of the Company, par value $0.01 per share (the “Common Stock”)
(including the associated right to purchase shares of Series 1998-C
Participating Cumulative Preference Stock, $10 par value, under the Shareholder
Rights Plan, dated as of January 18, 2005, as amended, if any. This Warrant is
issued by the Company pursuant to that certain subscription agreement between
the Company and the Holder, dated as of April 19, 2007 (the “Subscription
Agreement”) and is one of a series of Warrants issued by the Company
(collectively, “Company April 19 Warrants”).

1.    DEFINITIONS.    Capitalized terms used herein but not otherwise defined
herein shall have their respective meanings as set forth in the Subscription
Agreement. As used herein, the following terms shall have the following
respective meanings:

(A)    ”Exercise Period” shall mean the period commencing with the date
occurring six months after the date hereof and ending on the Termination Date,
unless sooner terminated as provided below.

(B)    ”Exercise Price” shall mean $3.28 per share, subject to adjustment
pursuant to Section 4 below.

(C)    ”Trading Day” shall mean (a) any day on which the Common Stock is listed
or quoted and traded on any eligible Trading Market (meaning any of the NYSE,
AMEX or NASDAQ), (b) if the Common Stock is not then listed or quoted and traded
on any eligible Trading Market, then a day on which trading occurs on the OTC
Bulletin Board (or any successor thereto), or (c) if trading does not occur on
the OTC Bulletin Board (or any successor thereto), any Business Day.


--------------------------------------------------------------------------------


(D)    ”Warrant Agent” shall mean the Company or an agent, if any, appointed by
the Company to register the Warrants and maintain the records related thereto. 
The initial Warrant Agent shall be [        ].

(E)    ”Warrant Shares” shall mean the Shares issuable upon exercise of this
Warrant.

2.    EXERCISE OF WARRANT.

2.1                  EXERCISE.  Subject to Section 2.3, the rights represented
by this Warrant may be exercised in whole or in part at any time during the
Exercise Period, by delivery of the following to the Company at its address set
forth below (or at such other address as the Company or the Warrant Agent may
designate by notice in writing to the Holder):

(A)    An executed Notice of Exercise in the form attached hereto;

(B)    Subject to Section 2.3, Payment of the Exercise Price in cash or by
check; and

(C)    This Warrant.

Execution and delivery of the Notice of Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares, if any.

Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with The Depository Trust Company through its Deposit Withdrawal
Agent Commission (“DWAC”) system if the Company is a participant in such system,
and otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within three Trading Days from the delivery to the Company of
the Notice of Exercise, surrender of this Warrant and payment of the aggregate
Exercise Price as set forth above.

2.2                  EFFECT OF EXERCISE.

(a)           This Warrant shall be deemed to have been exercised on the date
this Warrant is surrendered and the Exercise Price and Notice of Exercise are
received by the Company. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such Warrant Shares for all purposes, as of
the date this Warrant has been exercised irrespective of the date of delivery of
such certificate or certificates, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are
open.  In the event certificates for Warrant Shares are to be issued in a name
other than the name of the Holder, this Warrant when surrendered for exercise
shall be accompanied by the Assignment Form attached hereto duly executed by the

2


--------------------------------------------------------------------------------


Holder, and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.

(b)           To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other person or entity of any
obligation to the Company or any violation or alleged violation of law by the
Holder or any other person or entity, and irrespective of any other circumstance
which might otherwise limit such obligation of the Company to the Holder in
connection with the issuance of Warrant Shares. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Shares upon exercise of this Warrant as required
pursuant to the terms hereof.

2.3    LIMITATIONS ON EXERCISABILITY; CASHLESS EXERCISE.

At any time during the Exercise Period when (a) a Restrictive Legend Event (as
defined below) has occurred, , the Holder may only exercise this Warrant  (or
the portion thereof being canceled) (a) if the “fair market value” (as
calculated below) of one Share is greater than the Exercise Price and (b) in
accordance with the next sentence.  The Holder may exercise this Warrant by
delivery of this Warrant at the principal office of the  Warrant Agent, together
with the properly endorsed Notice of Exercise, in which event the Company shall
issue to the Holder a number of Warrant Shares computed using the following
formula (such exercise pursuant to this Section 2.3, a “Cashless Exercise”):

X = Y (A-B)
    A

 

Where X =

the number of Shares to be issued to the Holder

 

Y =

the number of Shares purchasable under this Warrant or, if only a portion of
this Warrant is being exercised, the portion of this Warrant being canceled (at
the date of such calculation)

 

A =

the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)

 

B =

Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the “fair market value” of one share of
Common Stock shall mean (i) the volume-weighted average sales price for the
Shares on the American Stock Exchange or other trading market where such
security is listed or traded as reported by Bloomberg Financial Markets (or a
comparable reporting service of national reputation selected by the Company and
reasonably acceptable to the Holder if Bloomberg Financial Markets is not then
reporting sales prices of such security) (collectively, “Bloomberg”) for the ten
(10)

3


--------------------------------------------------------------------------------


consecutive Trading Days immediately preceding (but not including) the Exercise
Date, or (ii) if the foregoing does not apply, the volume-weighted average sales
price of the Shares during the same period in the over-the-counter market on the
pink sheets or bulletin board for such security as reported by Bloomberg, or if
no sales price is so reported for the Shares, the last bid price of the Shares
as reported by Bloomberg or (iii) if none of the foregoing applies, the fair
market value shall be as determined by the Board of Directors of the Company in
the exercise of its good faith judgment.

The Company shall provide to the Holder prompt written notice of any time that
the Company is unable to issue the Warrant Shares via DWAC transfer (or
otherwise without restrictive legend), because (a) the Securities and Exchange
Commission (the “Commission”) has issued a stop order with respect to the
Registration Statement, (b) the Commission otherwise has suspended or withdrawn
the effectiveness of the Registration Statement, either temporarily or
permanently, (c) the Company has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or (d) otherwise
(each a “Restrictive Legend Event”).  To the extent that a Restrictive Legend
Event occurs after the Holder has exercised this Warrant in accordance with
Section 2.1 but prior to the delivery of the Warrant Shares, the Company shall
(i) if the fair market value (as calculated above) of the Warrant Shares is
greater than the Exercise Price, deliver that number of Warrant Shares to the
Holder as should be delivered in a Cashless Exercise in accordance with this
Section 2.3, and return to the Holder all consideration paid to the Company in
connection with the Holder’s attempted exercise of this Warrant pursuant to
Section 2.1, or (ii) if the fair market value (as calculated above) of the
Warrant Shares is less than the Exercise Price, rescind the previously submitted
Notice of Exercise and shall return all consideration paid by Holder for such
shares upon such rescission.  The Company shall give prompt written notice to
the Holder of  any cessation of a Restrictive Legend Event.

If a Restrictive Legend Event has occurred and no exemption from the
registration requirements is available (including, without limitation, under
Section 3(a)(9) of the Securities Act by virtue of a Cashless Exercise), this
Warrant shall not be exercisable.  Notwithstanding anything herein to the
contrary, the Company shall not be required to make any cash payments to the
Holder in lieu of issuance of the Warrant Shares.

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Subscription Agreement.

2.4    ISSUANCE OF NEW WARRANTS.    Upon any partial exercise of this Warrant,
the Company, at its expense, shall forthwith and, in any event within five
business days, issue and deliver to the Holder a new warrant or warrants of like
tenor, registered in the name of the Holder, exercisable, in the aggregate, for
the balance of the number of Shares remaining available for purchase under this
Warrant.

4


--------------------------------------------------------------------------------


2.5    PAYMENT OF TAXES AND EXPENSES.    The Company shall pay any recording,
filing, stamp or similar tax imposed by the U.S. federal government or any state
which may be payable in respect of any transfer involved in the issuance of, and
the preparation and delivery of certificates (if applicable) representing, (i)
any Warrant Shares purchased upon exercise of this Warrant and/or (ii) new or
replacement warrants in the Holder’s name .  The Holder shall be responsible for
any transfer tax incidental to the issuance of Warrant Shares to a person other
than the Holder.  The Holder shall be responsible for income taxes due under
U.S. federal, state or other law, if any such tax is due.

3.    COVENANTS OF THE COMPANY.   The Company covenants and agrees that:

3.1    COVENANTS AS TO EXERCISE SHARES.    All Warrant Shares issued upon the
exercise of the rights represented by this Warrant shall, upon issuance and
receipt of payment of the applicable Exercise Price in accordance with the terms
hereof, be validly issued, fully paid and nonassessable. The Company shall at
all times during the Exercise Period, have authorized and reserved, free from
preemptive rights, a sufficient number of Shares to provide for the exercise of
the rights represented by the Company Warrants (taking into account the
adjustments of Section 4).

 The Company shall use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

3.2    NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS.    In the event of any
taking by the Company of a record of the holders of Common Stock for the purpose
of determining the holders thereof who are entitled to receive any dividend or
other distribution (other than regular quarterly cash dividend or a dividend
payable solely in Shares), the Company shall mail to the Holder, at least ten
(10) days prior to the date on which any such record is to be taken for the
purpose of such dividend or distribution, a notice specifying such date;
provided, however that Company shall not be required to provide such notice at
any time the notice and the contents thereof shall be deemed to constitute
material non-public information.  In the event of any voluntary dissolution,
liquidation or winding up of the Company, the Company or the Warrant Agent shall
mail to the Holder, at least ten (10) days prior to the date of the occurrence
of any such event, a notice specifying such date. In the event the Company
authorizes or approves, enters into any agreement contemplating, or solicits
stockholder approval for any Fundamental Transaction, as defined in Section 6
herein, the Company shall mail to the Holder, at least ten (10) days prior to
the date of the closing of such Fundamental Transaction, a notice specifying
such anticipated date of closing.  The failure to deliver notice under this
Section 4.2 or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.

4.       ADJUSTMENT OF EXERCISE PRICE AND SHARES.

4.1                STOCK DIVIDENDS AND SPLITS.  In the event of changes in the
outstanding Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, consolidation, acquisition of the
Company (whether through merger or acquisition of

5


--------------------------------------------------------------------------------


substantially all the assets or stock of the Company), or the like, the number,
class and type of shares available under this Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of this
Warrant, upon exercise for the same aggregate Exercise Price, the total number,
class, and type of shares or other property as the Holder would have owned had
this Warrant been exercised prior to the event and had the Holder continued to
hold such shares until the event requiring adjustment. The form of this Warrant
need not be changed because of any adjustment in the number of Warrant Shares
subject to this Warrant.

4.2                  PRO RATA DISTRIBUTIONS.    If at any time or from time to
time the holders of Common Stock of the Company (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor,

(A)    Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
(other than a dividend or distribution covered in Section 4.1 above);

(B)    any cash paid or payable otherwise than as a cash dividend; or

(C)    Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than Shares pursuant to Section
4.1 above),

then and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of Shares receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to in clauses (B) and (C) above) which such Holder would hold on the
date of such exercise had such Holder been the holder of record of such Common
Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.

4.3    Upon the occurrence of each adjustment pursuant to Sections 4.1 and 4.2,
the Company shall promptly give notice thereof to the Holder, which notice shall
state the number of Warrant Shares (and other securities or property)
purchasable upon the exercise of this Warrant and the Exercise Price of such
Warrant Shares (and other securities or property) after such adjustment, setting
forth a brief statement of the facts requiring such adjustment and setting forth
the computation by which such adjustment was made.

5.    FRACTIONAL SHARES.    No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to

6


--------------------------------------------------------------------------------


the product resulting from multiplying the closing sales price  of a Share on
the Trading Day immediately preceding the Exercise Date by such fraction.

6.    FUNDAMENTAL TRANSACTIONS.    If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another entity, in which the shareholders of the Company as of
immediately prior to the transaction own less than a majority of the outstanding
stock of the surviving entity, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
person or entity) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of Shares covered by
Section 4.1 above) (each, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”).  To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 6
and ensuring that this Warrant (or any such replacement security) shall be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

7.    NO STOCKHOLDER RIGHTS.    This Warrant in and of itself shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.

8.    TRANSFER OF WARRANT.

8.1                  Subject to compliance with any applicable securities laws,
this Warrant and all rights hereunder are transferable, in whole or in part,
upon surrender of this Warrant at the principal office of the Warrant Agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer. 
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination or denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled. 
A Warrant, if properly assigned, may be exercised by a new holder for the
purchase of Warrant Shares without having a new Warrant issued.

7


--------------------------------------------------------------------------------


8.2                  This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Warrant Agent together
with a written notice specifying the names and denominations in which new
Warrants are to be issued, signed by the Holder or its agent or attorney Subject
to compliance with Section 8.1, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

8.3                  The Company shall prepare, issue and deliver at its own
expense the new Warrant or Warrants under this Section 8.

8.4.                 The Company shall register this Warrant, upon records to be
maintained by the Warrant Agent for that purpose (the “Warrant Register”), in
the name of the record Holder (which shall include the initial Holder or, as the
case may be, any registered assignee to which this Warrant is permissibly
assigned hereunder from time to time).  The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

9.    LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.    If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
(which may include the posting of a bond) or otherwise as it may reasonably
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed. Any such new Warrant shall constitute an
original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

10.    NOTICES, ETC.    All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page hereto and to Holder at the
applicable address set forth on the applicable signature page to the
Subscription Agreement or at such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.

11.    ACCEPTANCE.    Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

12.    GOVERNING LAW.    This Warrant shall be governed by, and construed in
accordance with, the laws of the State of New York.  The Holder hereby submits
to the non-exclusive jurisdiction of the Federal and state courts in the Borough
of Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated thereby.  The Holder
irrevocably and unconditionally waives any

8


--------------------------------------------------------------------------------


objection to the laying of venue of any suit or proceeding arising out of or
relating to this Warrant in Federal and state courts in the Borough of Manhattan
in The City of New York and irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such suit or proceeding in any
such court has been brought in an inconvenient forum.

13.    AMENDMENT OR WAIVER.    Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds of the number of Shares
subject to then outstanding Company Warrants. Notwithstanding the foregoing, (a)
this Warrant may be amended and the observance of any term hereunder may be
waived without the written consent of the Holder only in a manner which applies
to all Company Warrants in the same fashion and (b) any decrease of the number
of Warrant Shares subject to this Warrant, any adjustment to the Exercise Price
(except for any adjustment (or waiver thereof) made pursuant to Section 4
hereof) of this Warrant, or waiver of any right to exercise this Warrant a,
shall require the prior written consent of the Holder. The Company shall give
prompt written notice to the Holder of any amendment hereof or waiver hereunder
that was effected without the Holder’s written consent. No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of             , 2007.

 

RENTECH, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

10


--------------------------------------------------------------------------------


NOTICE OF EXERCISE

TO:    RENTECH, INC. / WARRANT AGENT

Subject to 2.3 of the Warrant, the undersigned hereby elects to purchase
                   shares (the “Shares”) of the common stock, par value $0.01
(the “Common Stock”) (including the associated right to purchase shares of
Series 1998-C Participating Cumulative Preference Stock, $10 par value under the
Shareholder Rights Plan, dated as of January 18, 2005, if any, of Rentech, Inc.
(the “Company”) pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

(2)    Please issue the certificate for Shares in the name of, and pay any cash
for any fractional Share to:

 

 

Print or type name

 

 

 

 

 

Social Security or other Identifying Number

 

 

 

 

Street Address

 

 

 

 

City State Zip Code

 

(3)    If such number of Shares shall not be all the Shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:

Please insert Social Security or other identifying number:

 

 

 

 

(Please print name and address)

 

 

Dated:

 

 

[g117671koi001.gif]

 

 

(Date)

 

 

(Signature)

 

11


--------------------------------------------------------------------------------


 

 

 

 

(Print name)

 

 

SIGNATURE GUARANTY:

 

12


--------------------------------------------------------------------------------


ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:

 

 

 

(Please Print)

 

 

 

 

Address:

 

 

 

 

 

 

(Please Print)

 

Dated:             , 200[     ]

 

 

 

 

 

 

 

 

 

Holder’s

 

 

 

Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

SIGNATURE GUARANTY:

13


--------------------------------------------------------------------------------